Citation Nr: 0421914	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  97-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a March 1993 rating decision was clearly and 
unmistakably erroneous in assigning a 10 percent rating for a 
generalized anxiety disorder with mild depression?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2003, the Board remanded the veteran's 
appeal for further development.  In January 2004, the veteran 
testified at a hearing before the undersigned.


FINDINGS OF FACT

1.  In a March 1993 rating decision, the New Orleans RO 
granted service connection for a generalized anxiety disorder 
with mild depression, and assigned a 10 percent rating.  The 
veteran was notified of that decision at her last address of 
record and given her appellate rights.  The veteran did not 
thereafter file a notice of disagreement to that rating 
decision.

2.  The veteran has not provided valid reasons why the March 
1993 rating board was compelled to reach the conclusion, to 
which reasonable minds could not differ, that more than a 10 
percent rating for a generalized anxiety disorder with mild 
depression was warranted.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The claim that the March 1993 rating decision was clearly 
and unmistakably erroneous in failing to grant a rating in 
excess of 10 percent for a generalized anxiety disorder with 
mild depression is legally insufficient.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted during the pendency of this appeal.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  There are, however, 
some claims to which the VCAA does not apply, one of which is 
a claim based on an allegation that a VA decision is clearly 
and unmistakably erroneous.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  Therefore, further discussion of the 
VCAA is not warranted.

Finality in the March 1993 Rating Decision

Initially, the Board notes that the veteran, in a January 
2003 statement, argued that the March 1993 rating decision 
was not final because one of the writings she filed with the 
RO, before the time to appeal had expired, should have been 
accepted as a notice of disagreement as to that rating 
decision.

In this regard, an appeal to the Board "consists of a timely 
filed Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal."  38 C.F.R. § 20.200 (2003) 
(emphasis added).  To be considered timely, the Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (AOJ) mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 C.F.R. § 20.302(b) (2003).  The Board has 
jurisdiction to decide whether a document represents a valid 
NOD.  Buckley v. West, 12 Vet. App. 76, 82 (1998).  

Notwithstanding any claim to the contrary, the record is 
devoid of any writing from the veteran that was received by 
the RO within one-year from the April 1993 notice of the 
pertinent rating decision that could act as a NOD to the 
rating assigned the service connected psychiatric disorder.  
Rather, the record shows that the April 1993 notice of the 
March 1993 rating decision was sent to the veteran at her 
last address of record as it appeared on the VA Form 21-526, 
Veteran's Application for Compensation or Pension received in 
July 1992.  While the RO thereafter received letters from her 
attorney in July and August 1992, as well as statements in 
support of claim from the veteran, received in August 1993, 
November 1993, and January 1994, none of the correspondence 
contained an expression of dissatisfaction with the 
assignment of a 10 percent evaluation for a psychiatric 
disorder.  Indeed, they merely expressed a desire that her VA 
disability benefits not to be offset by her military service 
severance pay, her willingness to report for a new 
audiological examination, new claims of entitlement to 
service connection for removal of her fallopian tubes and an 
ovary as well as a dental problem, a work study issue, and an 
excuse for why she had been unable to show for a VA 
examination.  

Consequently, despite the contention to the contrary, the 
Board finds that none of the correspondence could act as a 
NOD with the March 1993 rating decision.  Therefore, the 
March 1993 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Clear and Unmistakable Error

The veteran alleges clear and unmistakable error (CUE) in a 
March 1993 RO decision that granted a 10 percent rating for 
newly service connected generalized anxiety disorder with 
mild depression (psychiatric disorder).  She has explained 
the bases of her allegation of CUE, in various statements 
including February 1997, January 1999, September 1999, June 
2002, September 2002, and January 2003 statements, as well as 
at a September 2002 Decision Review Officer conference and a 
January 2004 personal hearing.

She argues that:  (1) the August 1992 VA psychiatric 
examination was incomplete because psychiatric testing was 
not undertaken and therefore the RO failed to comply with 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.70, 4.125, and 4.126 by not 
finding it inadequate and ordering a new examination to 
clarify the severity of her psychiatric disability; (2) the 
rating decision was not based on all the evidence of record 
because other available medical records showed more than a 10 
percent disability (i.e., she reported that in-service 
records show that in December 1992 she was given a new 
profile because of psychiatric problems, in January 1992 she 
was permanently removed from her primary job because of 
psychiatric problems, in February 1992 she had her fifth 
miscarriage, and in March 1992 she requested early release 
from the Air Force because of psychiatric problems; and post-
service records show she had not worked since her release 
from military service, the June 1992 general VA examiner 
reported that she appeared chronically ill, the August 1992 
neurological VA examiner opined that she should be evaluated 
by psychiatry because of underlying anxiety and depression, 
the August 1992 mental disorder VA examiner noted that she 
was anxious and mildly depressed, in 1994 she had a 60 day 
psychiatric hospitalization at which time her adverse 
symptomatology equated to a Global Assessment of Functioning 
score of 50, four months of structured living, and one year 
of weekly group therapy, and the Social Security 
Administration thereafter found her unemployable); (3) the RO 
failed to apply the benefit of doubt doctrine; and (4) the RO 
failed to correctly apply 38 C.F.R. § 4.130 and AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 3rd Edition (DSM III) to rate the 
severity of her psychiatric disorder because her 
symptomatology equated to at least a 30 or a 50 percent 
rating under Diagnostic Code 9400. 

As indicated above, RO decisions that are not timely appealed 
are considered final and binding in the absence of a showing 
of CUE.  38 C.F.R. § 3.105.  To establish a valid CUE claim, 
a veteran must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  The veteran must assert more 
than a mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

In pleading CUE, there must be some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  If the error alleged is not the type of error 
that, if true, would be CUE on its face, if the veteran is 
only asserting disagreement with how the VA evaluated the 
facts before it, if the veteran has only alleged a failure on 
the part of VA to fulfill its duty to assist, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995); Caffrey v. Brown, 
6 Vet. App. 377, 384 (1994).

Here the veteran contends that the RO reached the wrong 
result when it rated her newly service connected psychiatric 
disorder as 10 percent disabling.  The veteran cites not only 
to service medical and post-service evidence showing a 
greater severity of her psychiatric symptomatology, but she 
also cites to several decisions of the United States Court of 
Appeals for Veterans Claims (Court) as well as VA 
regulations.  She argues that, if applied properly, they 
would have resulted in a different outcome.  

The Board finds, however, that the veteran has not made a 
legally sufficient claim for CUE.  She has failed to allege 
that the correct facts, as they were known at the time of the 
decision, were not before the RO, or that the statutory or 
regulatory provisions then extant were incorrectly applied.  
Instead, the veteran has merely alleged a failure in the duty 
to assist and cited to certain regulations and Court 
decisions without articulating how the RO incorrectly applied 
them.  

Further, the veteran has not provided reasons why the March 
1993 rating board was compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result of 
their adjudication should have been manifestly different but 
for an error.  Indeed, her arguments amount to no more than 
allegations of a failure on the part of VA to fulfill its 
duty to assist by failing to order another VA examination 
which included psychiatric testing.  The failure to fulfill 
the duty to assist is not clear and unmistakable error.  
Caffrey.  Likewise, her arguments center on the allegation 
that the RO improperly weighed the evidence in assigning a 10 
percent rating.  Such an argument cannot form the basis for 
finding clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.  The arguments with respect to what the veteran's 
symptoms represented in terms of her disability rating, 
especially those articulated during a January 2004 hearing, 
in September 2002 lay statements, and in the numerous 
writings submitted by the veteran, represent nothing more 
than a disagreement with how the facts were weighed and not a 
claim of clear and unmistakable error.  Id.  Additionally, as 
to the argument that her symptomatology was clearly more 
severe than 10 percent in light of the fact that shortly 
after the March 1993 rating decision she had a 60 day 
psychiatric hospitalization followed by intensive psychiatric 
counseling and the Social Security Administration thereafter 
found her disabled, this evidence was not of record at the 
time of the March 1993 rating decision and cannot be 
considered in a claim for CUE.  

Accordingly, the Board finds that the alleged errors are not 
the kind of error that would be CUE on its face.  Id.  
Consequently, the veteran's arguments do not raise a valid 
claim of CUE.  Where the determinative issue is "not 
evidentiary but legal, i.e., has the appellant complied with 
the legal requirements to plead a CUE claim," the claim must 
be dismissed because the appellant has failed to properly 
plead her case.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

In reaching this decision the Board acknowledges the fact 
that the appellant's hearing testimony before the undersigned 
was not first considered by the RO.  Still, notwithstanding 
Padgett v. Principi, No. 02-2259 (U.S. Vet. App. July 9, 
2004), because the substance of her testimony was considered 
by the RO prior to the hearing, the Board finds that the 
appellant is not prejudiced by the Board's action.

The Board also acknowledges that the veteran was diagnosed 
inservice with a psychiatric disorder that led to her 
permanent disqualification from the Personal Reliability 
Program.  This factor alone, however, does not mandate that a 
particular rating be assigned to the veteran, and hence it 
does not show that the March 1993 rating decision was clearly 
and unmistakably erroneous.  It bears emphasis that a mere 
disagreement as to how certain evidence is weighed is not 
clear and unmistakable error.


ORDER

The appeal is dismissed.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



